MEMORANDUM OPINION


No. 04-07-00863-CV

IN RE ASSOCIATES HOUSING FINANCE, LLC

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	February 27, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED WITH PREJUDICE
	Relator and real parties in interest have filed a joint motion to dismiss this mandamus petition
with prejudice. The joint motion states the parties have reached a compromise settlement agreement
and no longer desire to litigate any issue presented. We grant the motion and dismiss relator's
mandamus petition with prejudice. See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM

1. This proceeding arises out of Cause No. 00-150, styled Edward C. Sultemeier and Terry Sultemeier v.
Nationwide Housing Systems, Inc. d/b/a Nationwide Mobile Homes, et al., pending in the 216th Judicial District Court,
Kendall County, Texas, the Honorable Stephen B. Ables presiding.